The private holder of a certificate of indebtedness issued by a municipality constituting a lien against described lands for abutting street improvements, brought suit to enforce the lien of the certificate making the owners of the property and their immediate warranty deed grantors and the present municipality parties defendant. Motions to dismiss the bill of complaint were denied and the present owners of the property and the city appealed.
The statutes under which the certificate was issued, Section 3016 (1906) et seq. C. G L., contemplates a transfer of such a certificate by the municipality; and applicable special Acts are not inconsistent therewith. As the city and the former owners of the property who conveyed by warranty deed were not improper parties and the bearer of the certificate had a right to enforce the lien, it was not error to deny the motions to dismiss the bill.
In Marshall v. Young Construction Co., 94 Fla. 11,113 So. 565, 55 A. L. R. 667, the controlling local statute did not authorize the city to transfer the certificate there involved. See later cases of Buffum v. Stokes, 101 Fla. 984, 133 So. 75. See also Cochrane v. Town of Boca Raton, 112 Fla. 177,150 So. 611.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.